IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 10, 2009
                                       No. 08-30714
                                                                       Charles R. Fulbruge III
                                                                               Clerk
TOM HEANEY

                                                   Plaintiff-Appellant
v.

PRUDENTIAL REAL ESTATE AFFILIATES, INC; PRUDENTIAL
INSURANCE COMPANY OF AMERICA; GBS PROPERTIES LLC, doing
business as Prudential Gardner Realtors

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2:05-CV-820


Before HIGGINBOTHAM, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED for essentially the
reasons provided in its order granting summary judgment.1 See 5 TH C IR. R. 47.6.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
       1
       We are satisfied that the plaintiff exhausted his administrative remedies under the
Sarbanes Oxley Act and thus that the district court had jurisdiction over the matter. See
Heaney v. GBS Properties LLC d/b/a Prudential Gardner Real.,ARB Case No. 05-039, 2005
WL 4888985 (ARB May 19, 2005).